Title: From Thomas Jefferson to Charles Willson Peale, 5 April 1805
From: Jefferson, Thomas
To: Peale, Charles Willson


                  
                     Dear Sir 
                     
                     Monticello Apr. 5. 05.
                  
                  Your 8vo. Polygraph arrived at Washington just in time for me to bring it on here, where I have used it and still use it constantly. altho’ the machinery will require your rectification to make it quite a good one, yet it is sufficient to shew that the reduction of size is not only practicable, but useful in proportion to it’s reduction, for those who travel. I have therefore bestowed some attention on it, and being here amidst my workmen, I have had a model made, by which it appears that for the sized paper on which I now write (5. by 8. I) the horizontal rhomboids will work perfectly, & shut up within the internal dimensions of 11. by 7. I. & if half inch stuff be sufficient the external dimensions will be 12. by 8. the one I now write with is near 15. by 11. I. I cannot say how the vertical machinery may answer, but I see no difficulty in shortening the sides of the rhomboids there. I shall carry both this Polygraph & my model to Washington, & forward them thence to you by the stage: praying you instead of the one returned, to make me one as near to my own model as you can.
                  The former desk Polygraph which you made for my use at this place, I shall send hence by water to Philadelphia, according to your request, to have the machinery reformed to the new manner. as one is wanting for the office of the President’s Secretary, I think to appropriate this to that purpose, and will direct mr Claxton, who has the purchasing of furniture for the President’s house, to pay for it. of course the paiment I made for it some time ago may be considered as the price of the new portable one I now desire for my own private use.
                  Accept my friendly salutations
                  
                     Th: Jefferson 
                     
                  
               